Name: Commission Regulation (EEC) No 685/93 of 24 March 1993 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 26. 3. 93 Official Journal of the European Communities No L 73/9 COMMISSION REGULATION (EEC) No 685/93 of 24 March 1993 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector producers and enable them to adapt their output gradu ­ ally ; whereas Commission Regulation (EEC) No 859/89 (3), as last amended by Regulation (EEC) No 343/93 (4), should be amended accordingly ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6 (7) thereof, Whereas the beef and veal sector continues to be charac ­ terized by a major imbalance between supply and demand, entailing massive official intervention expendi ­ ture ; whereas, as a result, the progressive reduction in buying-in referred to in Article 6 ( 1 ) of Regulation (EEC) No 805/68 could be achieved by means of the tender procedure only by using higher and higher reduction coefficients on tenders or by the gradual reduction of buying-in prices ; whereas such a trend risks leading to a downward spiral in market prices, to the detriment of beef and veal producers ; Whereas the experience of the past few years has shown that overproduction results mainly from an increase in the weight of beef and veal carcases made possible in particular by genetic progress ; whereas frequently there is no market demand for these heavier carcases and this development ultimately encourages production intended for official intervention ; whereas, as a result, it is appro ­ priate to limit the weight of carcases which may be bought in ; whereas, however, such a limitation must be gradual in order to maintain the legitimate confidence of HAS ADOPTED THIS REGULATION : Article 1 The following point (9) is added to Article 4 (2) of Regula ­ tion (EEC) No 859/89 : '(g) they come from carcases whose weight does not exceed the following levels :  380 kg as from the first tendering procedure of July 1993,  360 kg as from the first tendering procedure of January 1994,  340 kg as from the first tendering procedure of July 1994.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 24. V) OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 91 , 4. 4. 1989, p. 5. (4) OJ No L 40, 17. 2. 1993, p. 10 .